 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 2:18-MC-00116-RSL
11
                              Plaintiff,                        (2:06-CR-0317-1)
12
             vs.                                           Order Terminating
13                                                         Garnishment Proceeding
     TUAN MINH LE,
14
              Defendant/Judgment Debtor,
15
           and
16
     RARECYTE, INC.,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that RareCyte,

25   Inc. is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Tuan Minh Le and RareCyte, Inc., USDC#: 2:18-MC-00116-RSL/2:06-CR-           SEATTLE, WA 98101
     0317-1) - 1                                                                          PHONE: 206-553-7970
 1          Dated this 11th day of December, 2018.
 2
 3                                   A
                                     JUDGE ROBERT S. LASNIK
 4                                   UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Tuan Minh Le and RareCyte, Inc., USDC#: 2:18-MC-00116-RSL/2:06-CR-           SEATTLE, WA 98101
     0317-1) - 2                                                                          PHONE: 206-553-7970
